Citation Nr: 1437917	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  10-34 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a bilateral ankle disability.

3.  Entitlement to service connection for a bilateral knee disability

4.  Entitlement to service connection for residuals of gall bladder surgery.

5.  Entitlement to service connection for right ear hearing loss.

6.  Entitlement to an initial compensable rating for left ear hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active duty from February 1956 to February 1968, September 1975 to September 1976, and from January 1989 to May 1989.  He also has service in the New York Army National Guard, which includes a period of active duty for training from June 1986 to November 1990.

These matters are on appeal from January 2010 and April 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran was afforded a hearing before a Veterans Law Judge (VLJ) in December 2010 who has since retired (low back, bilateral knee, and bilateral ankle claims), and the undersigned VLJ in June 2014 (all claims) in which he presented oral argument in support of his claims.  See 38 C.F.R. § 20.707.  Transcripts of the hearings are of record.  The record was also held open for a period of 30 days to afford the Veteran an opportunity to submit additional service personnel records, which thought he could locate.  No such records were provided.

This case was Remanded for further evidentiary development in November 2011 and in January 2013 so that a Travel Board hearing could be scheduled.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for residuals of gall bladder surgery is being remanded and is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the June 2014 Board hearing, which was prior to the promulgation of the Board's decision in the appeal, the Veteran testified that he wished to withdraw his appeal for entitlement to service connection for right ear hearing loss and for an initial compensable rating for left ear hearing loss.

2.  A low back disability, currently diagnosed as degenerative disc disease (DDD), was not documented in service or for several years thereafter; and, the preponderance of the evidence fails to establish that the Veteran's DDD was caused or aggravated by his active service.

3.  A bilateral ankle disability, currently diagnosed as osteoarthritis, was not documented in service or for several years thereafter; and, the preponderance of the evidence fails to establish that the Veteran's osteoarthritis was caused or aggravated by his active service.

4.  A bilateral knee disability, currently diagnosed as osteoarthritis, was not documented in service or for several years thereafter; and, the preponderance of the evidence fails to establish that the Veteran's osteoarthritis was caused or aggravated by his active service.




	(CONTINUED ON NEXT PAGE)


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by the Veteran for the issues of entitlement to service connection for right ear hearing loss and an initial compensable rating for left ear hearing loss, have been met.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.202 20.204 (2013).

2.  The criteria for service connection for a low back disability, currently diagnosed as DDD, are not met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

3.  The criteria for service connection for a bilateral ankle disability, currently diagnosed as osteoarthritis, have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

4.  The criteria for service connection for a bilateral knee disability, currently diagnosed as osteoarthritis, have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal, Hearing Loss Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or his authorized representative.  38 C.F.R. § 20.204.

During the June 2014 Board hearing, the Veteran stated that he wished to withdraw his appeal for entitlement to service connection for right ear hearing loss and an initial compensable rating for left ear hearing loss.  See Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993) (indicating that testimony offered at a hearing, once transcribed, can satisfy the requirement that a statement be "in writing").  Hence, there remains no allegation of error of fact or law for appellate consideration in regard to these claims.

II.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).
Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in May 2009 and March 2012 of the criteria for establishing service connection for low back, bilateral ankle, and bilateral knee disabilities, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded in these letters.  These letters accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO.  Nothing more was required.

As to VA's statutory duty to assist in claims development, the record reflects that reasonable efforts have been made to obtain or to assist in obtaining all relevant records pertinent to the claims.  Pertinent medical evidence associated with the claims files consists of service and VA treatment records, and Moncrief Army Community Hospital treatment records.  In March 2011, the RO requested private treatment records from Syosset Hospital, but in April 2011 the provider indicated that the records were destroyed.  Also of record and considered in connection with the appeal are various statements submitted by the Veteran and his representative, on his behalf.  No outstanding evidence has been identified that has not otherwise been obtained.

A review of the record suggests that there may be outstanding service personnel records that would further document the Veteran's duties, to include his allegation that he performed jumps as a part of parachute training.  However, in the November 2011 Remand, the Board found that the Veteran is competent to report symptoms and injuries during service and, in essence, conceded that the Veteran participated in parachute jumps during service which resulted in injury to his low back, knees, and ankles.  The Board even Remanded the matter with the instructions to a VA examiner to fully consider the Veteran's history injury from a parachute jump.  Reference is also made to service treatment records that include a July 1957 clinical note documenting blisters on the right thigh, which the Veteran testified were sustained during the parachute jump that caused injury to his low back, knees, and ankles.  As such, the Board sees no benefit in delaying the resolution of the Veteran's appeal in order to obtain additional service personnel records that may demonstrate an in-service history of parachuting.  Under these circumstances, it appears that further development would serve no useful purpose and would instead result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Further, as referenced above, the Veteran was afforded VA Disability Benefits Questionnaire (DBQ) back, ankle, and knee and lower leg conditions examinations in December 2011.  A review of those reports of examination shows that all subjective and objective findings necessary for evaluation of the Veteran's orthopedic disabilities were observed and recorded.  The examiner also took into account the Veteran's lay history of sustaining injuries during a parachute jump along with his complaints pain since that time.  Rationale was provided with opinions.  The examination appears to be complete and adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran was afforded a hearing before a, a Veterans Law Judge (VLJ) in December 2010 who has since retired, and the undersigned VLJ in June 2014 in which presented oral argument in support of his claims.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the hearing officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Board finds that both duties were met during the hearings.  It was clear during both hearings that the Veteran had a full understanding of the issues on appeal.  The retired Veteran's Law Judge elicited testimony regarding the history and etiology of his low back, bilateral knee, and bilateral ankle disabilities, to include whether he had any evidence that such symptoms could be related to his active service.  Potential outstanding evidence was identified, which prompted the undersigned to hold the record open to give the Veteran a chance to submit those documents.  The Board finds that, consistent with Bryant, the VLJs complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

III. Service Connection Claims

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in38 C.F.R. § 3.309(a); arthritis is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable to the Veteran's claims.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) ; 38 C.F.R. § 3.6(a), (d); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Presumptive periods do not apply to ACDUTRA or INACDUTRA. Id.  Therefore, consideration of 38 C.F.R. §§ 3.307 and 3.309 (presumptive service connection for certain chronic diseases) for the periods of ACDUTRA or INACDUTRA is not appropriate.  ACDUTRA is, generally, full-time duty in the Armed Forces performed by reserves for training purposes.  38 C.F.R. § 3.6(c)(1).

The Veteran contends that he incurred low back, bilateral knee, and bilateral ankle disabilities as a result of parachuting some time between 1957 and 1959.  He further contends that he incurred additional injury to his low back when he fell off a truck during a period of ACDUTRA in 1989 or 1990.

As to element (1) of the Shedden/Caluza analysis, there is evidence of a current low back, bilateral ankle, and bilateral knee disabilities in this case.  When the Veteran underwent medical examination in connection with his claims in December 2011, the examiner diagnosed DDD of the lumbar spine and osteoarthritis of the ankles and knees.  

Turning to element (2), service incurrence, STRs show no evidence of a low back, bilateral knee, and/or bilateral ankle disorder, or symptomatology thereof, during service.  However, as noted, the Board has accepted the Veteran's report that his duties involved parachute jumps, and he sustained injuries to his low back, knees, and ankles during a jump that occurred between 1957 and 1959.  His report of sustaining additional injury to his back from in 1989 or 1990 is likewise accepted.  

The outcome of the disposition of this matter therefore depends of whether there is sufficient evidence of a causal relationship between the present disabilities and injury incurred during service.  The Board finds that the preponderance of the evidence is against this aspect of the appeal.

Post-service, VA treatment records include an October 2000 report at which time the Veteran present for sharp lumbar spine pain.  He specifically denied any prior history of strain or trauma.  The assessment was lumbar strain.  A February 2002 report indicates an assessment of low back pain resolved.  Records from the Moncrief Army Hospital include an August 2007 report in which the Veteran denied any history of back injury.  In April 2008, a musculoskeletal system examination was negative for any abnormalities of the Veteran's lumbar spine, knees, and ankles.  

Private treatment records include a December 2008 report which reflects the Veteran's complaint of low back pain after being rear-ended in a motor vehicle accident.  The impression was "low back pain, left."  

Additional Moncrief Army Hospital records include a July 2009 report which reflects an impression of mild probable venous stasis/dependent edema related to complaints of swelling ankles.  A December 2010 report reflects an assessment of osteoarthritis localized multiple sites and complaints of pain in the back, knees, and ankles.

In December 2010, a VA nurse practitioner stated that the Veteran suffered with osteoarthritis involving the lumbar spine, bilateral knees, and ankles.  He opined that "these multiple arthritic sites are related to his history of airborne operations involving parachute jumps," based on a review of the medical records and reports provided by the Veteran.  The medical records reviewed were not identified.

In December 2010, the Veteran testified that he injured his knees and ankles while performing parachute jumps during his active service, and that he injured his back when he fell off a truck during a period of ACDUTRA in 1989 or 1990.

On VA ankle, back, and knee and lower leg conditions DBQ examination in December 2011, the Veteran presented with a reported history of back and bilateral ankle and knee injuries sustained during a parachute jump in 1957 after which he was placed on light duty for 72 hours.  He also related a history of an unspecified injury to back when he fell off a truck.  After thorough examination, the examiner diagnosed osteoarthritis of the ankles and knees and degenerative disc disease at L2-L3.  The examiner opined that the Veteran's back, bilateral ankle, and bilateral knee disabilities were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner cited the December 2010 statement and opinion of the VA nurse practitioner that related the Veteran's disabilities to his service, but stated that the STRs show no evidence for any acute injury of, or chronic complaint regarding, the back, knees, or ankles.

In June 2014, the Veteran testified that he injured his back as a result of parachuting during service, but denied any prior or subsequent history of back injury.  He testified that during the parachuting accident he sustained blisters to his right thigh as documented in a 1957 clinical note, but no notation about the accident was made, because medical personnel did not want to report the incident.

A review of the foregoing fails to show that the Veteran had a chronic disability of the low back, ankles, or knees in service.  Such is simply not shown.  There is also no competent evidence establishing a diagnosis of arthritis of the knees, ankles, or back until several years after service.  Service connection for low back, bilateral ankle, and bilateral knee disabilities based on the theories of direct onset (38 C.F.R. § 3.303(a)) or a presumption of service connection (38 C.F.R. §§ 3.307, 3.309) is not established.

As to the theory of continuity of symptomatology (38 C.F.R. § 3.303(b)), full consideration has been given to the Veteran's assertion that he experiencing low back, bilateral ankle, and bilateral knee problems in service, and that he has continued to experience those problems since that time.  The Veteran is clearly competent to report that he sustained injuries to his low back, ankles, and knees during an in-service parachuting accident, and to his back from a fall.  He is equally competent to report symptoms of pain.  However, this history is not found to be credible.  

First, the Board's attention is drawn to the lack of reference to low back, bilateral ankle, or bilateral knee symptomatology in the extensive STRs of record.  Had he been experiencing low back, bilateral ankle, or bilateral knee symptomatology since the late 1950s, the Veteran has provided no explanation as to why he never sought treatment for these disorders during his active service and the many years of service with the National Guard that followed.  While the Veteran's assertion that the actual injury from the parachute accident was not reported is plausible, his failure to seek treatment remains unexplained.  The record shows that he sought of treatment for skin problems, neck and shoulder pain, upper respiratory infections, and gastrointestinal symptoms.  

it would have seemed logical that he would have mentioned it to medical personnel.  


See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (citing FED. R. EVID. 803 (7) for the proposition that "the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded"); Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant); see also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

Even more significant are the numerous inconsistencies in the record with regard to the Veteran's reported onset of low back, bilateral knee, and bilateral ankle disabilities.  In this regard, recognition is given to the fact that in his May 2009 claim for benefits, the Veteran reported an onset of bilateral ankle and knee disability in 1962, but in June 2014 he testified that these disabilities were related to an in-service incident in 1957.  It is also significant that in medical records dated in October 2000 and in August 2007, the Veteran denied any history of back injury.  Moreover, in April 2008, a musculoskeletal system examination was negative for any abnormalities of the Veteran's lumbar spine, knees and ankles.  Finally, in June 2014, the Veteran specifically denied any additional injury to his low back other than the claimed in-service injury, when the record clearly reflects treatment of low back pain related to a motor vehicle accident in December 2008.  The Board finds incredible the Veteran's June 2014 testimony that there is no notation of the Veteran's claimed low back, bilateral knee, and bilateral ankle injuries in service because medical personnel did not want to report the parachute accident, given the volume of STRs of record which clearly document the Veteran's complaints of, and treatment for, a host of conditions.

In light of the numerous inconsistencies, the Board finds the Veteran's report of an in-service injury to his low back, knees, and ankles, is not credible and further finds that the Veteran is a poor historian.  In light thereof, the Board determines that any statements asserting a continuity of low back and bilateral ankle and knee disabilities since active service, while competent, are nonetheless not credible.







The Board is cognizant that the VA nurse practitioner has evaluated the Veteran over the years and thus should be well aware of his condition and the medical treatment for it.  However, his opinion is fairly cursory in that it failed to explain what evidence in the Veteran's STRs supported his conclusion, and did not reference any clinical data or other evidence as rationale for their opinions.  See Sklar v. Brown, 5 Vet. App. 140 (1993) (the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of a physician to provide a basis for his or her opinion affects the weight or credibility of the evidence); Bloom v. West, 12 Vet. App. 1985 (1999) (holding that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion.").  It is equally important to note that the nurse practitioner's opinion appears to have been based solely on the history provided by the Veteran.  However, as addressed in further detail below, the Board does not find the Veteran to be a credible historian with respect to his claimed injuries, to specifically include his low back disability.  The opinion would therefore be predicated on an incredible history and assigned no probative value.  Coburn v. Nicholson, 19 Vet. App. 427 (2006) (held that reliance on a veteran's statements renders a medical report incredible only if the Board rejects the statements of the veteran).

By contrast, the December 2011 VA examiner offers a rationale that refers to the lack of evidence of low back, bilateral ankle, and bilateral knee disabilities in the STRs, post-service treatment records, general medical principles, and benefits from the examiner's expertise as a neurologist.  This fact is particularly important, in the Board's judgment, as the 2011 VA examiner's references and specificity make for a more persuasive rationale.

Therefore, after weighing all the evidence, the Board finds greater probative value in the December 2011 VA examiner's opinion, and, in light of the other evidence of record, this negative nexus opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  The VA medical opinion from the treating nurse practitioner, while not discounted entirely, is entitled to less probative weight in the face of the remaining evidentiary record.
The Board finds that the claims must be denied.  The Veteran was not shown to have any low back, bilateral ankle, or bilateral knee disabilities during service.  There is likewise no competent evidence diagnosing any low back, bilateral ankle, or bilateral knee disability, specifically degenerative disc disease and osteoarthritis, within a year of service discharge.  Rather, the earliest post-service medical evidence of any relevant findings of a low back disability is in October 2000 (over 10 years after service); bilateral ankle and knee disabilities in December 2010 (over 20 years after service).  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a lengthy period without complaint or treatment is evidence that there has not been a continuity of symptomatology, and weighs heavily against the claim).  In this regard, the only competent opinion of record is that of the December 2011 VA examiner stating the following: that is it less likely than not that the Veteran's low back, bilateral ankle, and bilateral knee disabilities were incurred in or caused by the claimed in-service injury, event or illness.  Rationale was provided with this opinion.  There is likewise no persuasive evidence that the Veteran has been experiencing chronic symptoms of low back, bilateral ankle, and bilateral knee disabilities since service.


Full consideration has been given to the Veteran's assertion that his low back, bilateral ankle, and bilateral knee disabilities had their onset in service or are etiologically related thereto.  While the Veteran is competent to report that he sustained injuries to his low back, ankles, and knees during an in-service parachuting accident, the Board's attention is drawn to the lack of reference to low back, bilateral ankle, or bilateral knee symptomatology in the extensive STRs of record.  Had he been experiencing low back, bilateral ankle, or bilateral knee symptomatology at any time during three periods of active duty service, it would have seemed logical that he would have mentioned it to medical personnel.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (citing FED. R. EVID. 803 (7) for the proposition that "the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded"); Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant); see also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

Even more significant are the numerous inconsistencies in the record with regard to the Veteran's reported onset of low back, bilateral knee, and bilateral ankle disabilities.  In this regard, recognition is given to the fact that in his May 2009 claim for benefits, the Veteran reported an onset of bilateral ankle and knee disability in 1962, but in June 2014 he testified that these disabilities were related to an in-service incident in 1957.  It is also significant that in medical records dated in October 2000 and in August 2007, the Veteran denied any history of back injury.  Moreover, in April 2008, a musculoskeletal system examination was negative for any abnormalities of the Veteran's lumbar spine, knees and ankles.  Finally, in June 2014, the Veteran specifically denied any additional injury to his low back other than the claimed in-service injury, when the record clearly reflects treatment of low back pain related to a motor vehicle accident in December 2008.  The Board finds incredible the Veteran's June 2014 testimony that there is no notation of the Veteran's claimed low back, bilateral knee, and bilateral ankle injuries in service because medical personnel did not want to report the parachute accident, given the volume of STRs of record which clearly document the Veteran's complaints of, and treatment for, a host of conditions.

In light of the numerous inconsistencies, the Board finds the Veteran's report of an in-service injury to his low back, knees, and ankles, is not credible and further finds that the Veteran is a poor historian.  In light thereof, the Board determines that any statements asserting a continuity of low back and bilateral ankle and knee disabilities since active service, while competent, are nonetheless not credible.

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, an opinion as to the etiology and onset of low back,  falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Orthopedic disorders are not the types of conditions that are readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that diagnostic testing and other specific findings are needed to properly assess and diagnose the disorders.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

That is, although the Board readily acknowledges that Veteran is competent to report symptoms such as low back and bilateral ankle and knee pain, there is no indication that either the Veteran is competent to etiologically link his orthopedic disorders to any period of his active.  The December 2011 VA examiner has clearly addressed these arguments.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he has received any special training or acquired any medical expertise in evaluating orthopedic disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

For these reasons, the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for low back and bilateral ankle or knee disabilities.  In reaching these conclusions, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, a reasonable doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal seeking entitlement to service connection for right ear hearing loss and an initial compensable rating for left ear hearing loss is dismissed.

Service connection for a low back disability is denied.

Service connection for a bilateral ankle disability is denied.

Service connection for a bilateral knee disability is denied.


REMAND

The Veteran contends that he suffers from residuals of gall bladder surgery that are etiologically related to his service, including indigestion and residual scars.

The STRs indicate that the Veteran underwent a cholecystectomy in either 1972 or 1973.  A May 1976 clinical note indicates complaints of stomach cramps and diarrhea.  In June 2014, the Veteran complained of current residuals of gall bladder surgery.  Accordingly, the Veteran should be afforded an examination which considers a complete review of the claims file (including the Veteran's outstanding post-service treatment records which have been requested herein) to determine the nature and etiology of the Veteran's claimed residuals of gall bladder surgery.  See 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and provide him a VA Form 21-4142, Authorization and Consent to Release Information to VA, in order to obtain his private treatment records from Moncrief Army Community Hospital since March 2011.  Advise the Veteran that he may submit his private treatment records if he so chooses.  If a negative response is received from the Veteran, or any private treatment provide, the claims file should be properly documented in this regard.

2.  Obtain copies of the Veteran's treatment records from the Columbia VA Medical Center since March 2013.  If the records are not available, or if the search yielded a negative result, that fact should be clearly documented on the Veteran's electronic claims file and/or paper claims file and the Veteran notified of the efforts made to obtain such records.

3.  On completion of the above, schedule an appropriate VA examination, to address the nature and etiology of the Veteran's claimed residuals of gall bladder surgery.  All indicated studies should be performed.  The claims folder should be provided to the examiner for review of pertinent documents.  The examination report should reflect that such a review was conducted.  After the foregoing has been completed, please provide an opinion on the following:

(a) Diagnose any current residuals of gall bladder surgery, to include indigestion and scarring.

(b) The examiner should state whether there is clear and unmistakable evidence (un-debatable) that the residuals of gall bladder surgery were not aggravated beyond their natural progression by any periods of active service or active duty for training following the Veteran's cholecystectomy in 1972/1973 (i.e., did not undergo a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability).

If it is determined that the Veteran's preeexisting residuals of gall bladder surgery were aggravated by service, the examiner should next opine whether it is at least likely as not (50 percent or more probability) that there is an etiological relationship between any current residuals thereof and the in service aggravation. 

In rendering the requested opinions, the physician should specifically consider and discuss the Veteran's contentions, the lay statements of record, his service treatment records, his post-service medical records, and June 2014 hearing transcript.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  Thereafter, the issue on appeal should be readjudicated.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate opportunity to respond thereto.  The SSOC should contain, among other things, a summary and discussion of the relevant evidence received since the SOC was issued in January 2014.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


